Title: From Alexander Hamilton to George Washington, 4 May 1793
From: Hamilton, Alexander
To: Washington, George


Treasury Depart: 4 May 93
The Secretary of the Treasury respectfully communicates to The President of the United States a letter of the 28 of April received yesterday from the Commissioner of the Revenue. In the early part of the ensuing week he will have the honor of waiting upon the president to submit his ideas on the several points raised, & take the President’s orders thereupon.
A. Hamilton
